946 F.2d 1564
292 U.S.App.D.C. 84
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Marvin HILL, Appellant,v.UNITED STATES PAROLE COMMISSION, et al.
No. 90-5277.
United States Court of Appeals, District of Columbia Circuit.
May 16, 1991.

Before SILBERMAN, BUCKLEY and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel, it is


2
ORDERED that the motion be denied.   Except in a criminal trial and on appeal therefrom, appointment of counsel is exceptional and is wholly unwarranted when appellant has not demonstrated any likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's orders filed July 11 and August 6, 1990 be vacated and that the case be remanded for further proceedings consistent with  Chatman-Bey v. Thornburgh, 864 F.2d 804, 814 n. 10 (D.C.Cir.1988) (en banc) (transfer to district of confinement "uniquely appropriate" in habeas cases where court lacks jurisdiction over petitioner's custodian).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.